FILED
                             NOT FOR PUBLICATION                            FEB 28 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MANISH KUMAR,                                     No. 10-71241

               Petitioner,                        Agency No. A089-127-173

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Manish Kumar, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the new standards governing adverse

credibility determinations created by the Real ID Act. Shrestha v. Holder, 590

F.3d 1034, 1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the implausibility of Kumar’s testimony that he was unaware of problems

in Punjab between the police and members of the Akali Dal Mann political party.

See Chebchoub v. INS, 257 F.3d 1038, 1044 (9th Cir. 2001). The record also lacks

corroboration for Kumar’s claim that the Akali Dal Mann party and police are

linked and his claim that Akali Dal Mann party members, and members of the

Hindu group Shiv Sena, target members of Kumar’s Nirankari faith. See Aden v.

Holder, 589 F.3d 1040, 1044-45 (9th Cir. 2009); Sidhu v. INS, 220 F.3d 1085,

1090 (9th Cir. 2000) (“[I]f the trier of fact either does not believe the applicant or

does not know what to believe, the applicant’s failure to corroborate his testimony

can be fatal to his asylum application.”). Accordingly, Kumar’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003). In light of our conclusions regarding Kumar’s lack of credibility,

Kumar’s humanitarian asylum claim necessarily fails. See Wang v. BIA, 437 F.3d




                                           2                                     10-71241
270, 275-76 (9th Cir. 2006) (remand would be futile when the reviewing court can

confidently predict the outcome).

      Because Kumar’s CAT claim is based on the same evidence the agency

found not credible and uncorroborated, and he points to no other evidence showing

it is more likely than not he will be tortured if returned to India, his CAT claim also

fails. See Farah, 348 F.3d at 1156-57; see also Aden, 589 F.3d at 1047.

      PETITION FOR REVIEW DENIED.




                                           3                                    10-71241